Exhibit 10.2

OMNIBUS AGREEMENT

THIS OMNIBUS AGREEMENT (this “Agreement”) is made and entered into as of the
24th day of June, 2015 (the “Effective Date”), by and among 8point3 Operating
Company, LLC, a Delaware limited liability company (the “Operating Company”),
8point3 General Partner, LLC, a Delaware limited liability company (the “YieldCo
General Partner”), 8point3 Holding Company, LLC, a Delaware limited liability
company (“Holdings”), 8point3 Energy Partners LP, a Delaware limited partnership
(the “Partnership”), First Solar, Inc., a Delaware corporation (“First Solar”)
and SunPower Corporation, a Delaware corporation (“SunPower” and, together with
First Solar, each a “Sponsor” and collectively, the “Sponsors”). The above-named
entities are sometimes referred to in this Agreement as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, SunPower and First Solar have entered into that certain Master
Formation Agreement, dated as of March 10, 2015 (the “Master Formation
Agreement”) and it is a condition to the consummation of the transactions
contemplated by the Master Formation Agreement that the Parties enter into this
Agreement;

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to (i) the
provision of certain services to the Contributed Companies, (ii) the
construction, completion, commission, testing and start-up of any Project owned,
directly or indirectly, by a Contributed Company and (iii) certain guarantees
and other credit support provided by each Sponsor, or its Affiliates, on behalf
of one or more Contributed Companies;

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article III, with respect to certain
indemnification obligations of each of First Solar and SunPower; and

WHEREAS, the Parties desire by execution of this Agreement to evidence their
agreement, as more fully set forth in Article IV, with respect to certain
additional matters.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms when used in this Agreement shall
have the meanings set forth in this Section 1.1.

“Action” means any action, notice, claim, suit, arbitration, investigation,
information, audit, request or proceeding by or before any arbitrator, court, or
other Governmental Entity.



--------------------------------------------------------------------------------

“Actual Project Capacity” means, with respect to each Project, the actual
capacity (in MW) of such Project as measured by the most recent capacity test
performed under such Project’s construction contract, as confirmed (a) by an
Independent Engineer or (b) to the extent the Project Company that directly owns
such Project is a Joint Venture, by such Project Company (pursuant to such
construction contract).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. Notwithstanding
anything in the foregoing to the contrary, for purposes of this Agreement, no
Sponsor will be deemed to constitute an Affiliate of Holdings, the YieldCo
General Partner or any Group Member. Notwithstanding anything in the foregoing
to the contrary, SunPower and its Affiliates (other than Holdings, the YieldCo
General Partner or any Group Member), on the one hand, and First Solar and its
Affiliates (other than Holdings, the YieldCo General Partner or any Group
Member), on the other hand, will not be deemed to be Affiliates of one another
hereunder unless there is a basis for such Affiliation independent of their
respective Affiliation with any Group Member, the YieldCo General Partner or any
Affiliate of any Group Member or the YieldCo General Partner.

“Affiliate Service Provider” means any Affiliate of a Sponsor that provides
operations and maintenance, asset management, administrative or similar services
to any Contributed Company or any other Project Company contributed or sold to
the Operating Company, directly or indirectly, by such Sponsor or any Affiliate
thereof, or acts as the managing member or similar role of any such Contributed
Company or other Project Company pursuant to a Tax Equity Financing or other
governance arrangement.

“Agreement” has the meaning set forth in the preamble.

“Board of Directors” has the meaning set forth in the Holdings LLC Agreement.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Capacity Buy-Down Amount” means, for each Project listed on Schedule I attached
hereto, the “Capacity Buy-Down Amount” set forth on Schedule I in respect of
such Project.

“Capacity Buy-Down Damages” has the meaning set forth in Section 2.2(c)(ii).

“Cash Grant” means any payment for specified energy property in lieu of tax
credits under Section 1603 of Division B of the American Recovery and
Reinvestment Act of 2009, P.L. 111-5, as amended, or any successor provision.

“C&I Project” means any ground-mounted or roof-top distributed solar generation
system or systems designed and installed for commercial or industrial
applications, which is either leased by, or subject to one or more power
purchase agreements with, one or more

 

2



--------------------------------------------------------------------------------

commercial businesses, industrial companies, academic institutions, government
entities, hospitals, non-profits, public entities or other entities that are
neither electric utilities nor residential customers who purchase solar power
directly from a generation company or a solar power plant.

“Closing” means the consummation of the transactions contemplated by the Master
Formation Agreement.

“Closing Date” means the date on which the Closing has occurred.

“Closing Project Value” means, for each Project listed on Schedule I attached
hereto, the “Closing Project Value” set forth on Schedule I in respect of such
Project.

“COD” means, with respect to a Project, the date on which such Project achieves
Commercial Operation.

“COD Delay Damages” has the meaning set forth in Section 2.2(b)(ii).

“Commercial Operation” means, with respect to any Project, (a) the achievement
of EPC Completion and (b) the achievement of PPA Completion, in each case, as
confirmed (i) by an Independent Engineer or (ii) to the extent the Project
Company that directly owns such Project is a Joint Venture, by such Project
Company pursuant to such Project’s construction contract or interconnection
agreement and power purchase agreement, lease or hedging agreement, as
applicable.

“Confidential Information” means all documents, materials, data or other
information with respect to the Parties and their Affiliates (including any
Joint Venture) which are not generally known to the public; provided that
Confidential Information shall not include information that becomes available to
a Receiving Party on a non-confidential basis.

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

“Contracts” means any contract, agreement, license, guarantee, purchase order,
sales order, lease (including leases of real and personal property), indenture,
promissory note, evidence of Indebtedness, mortgage or instrument of any nature.

“Contributed Company” means (a) with respect to First Solar, the Project
Companies identified on Part A of Schedule IV and (b) with respect to SunPower,
the Project Companies identified on Part B of Schedule IV.

“Damages” means losses, Liabilities, claims, damages, payments, charges, Taxes,
costs and expenses (including costs and expenses of Actions, amounts paid in
connection with any assessments, fines, judgments or settlements relating
thereto, interest and penalties recovered by a third party with respect thereto,
and out-of-pocket expenses and reasonable attorneys’, accountants’ and other
experts’ fees and expenses incurred in defending against any such Actions),
including all Indemnifiable Tax Equity Payments; provided that Damages shall not
include any special, exemplary, incidental, consequential, indirect or punitive
losses or damages, except to the extent any of the foregoing (a) shall be
payable pursuant to a Third Party Claim or (b) shall constitute lost profits,
which would have been available for distribution by the Operating Company,
resulting from a failure by any Contributed Company to realize revenues under a
Contract to which it is a party.

 

3



--------------------------------------------------------------------------------

“Delaware Courts” has the meaning set forth in Section 5.9.

“Disclosing Party” has the meaning set forth in Section 4.1.

“Distributed Cash” has the meaning set forth in the Holdings LLC Agreement.

“Distributed Cash” means, with respect to any Project Company whose interests
are owned directly or indirectly by the Operating Company, the aggregate amount
of cash distributed to the Operating Company from such Project Company during a
given period; provided that in calculating such Project Company’s Distributed
Cash, any expenses incurred by the Operating Company, the YieldCo General
Partner, the Partnership or any of their Affiliates directly on behalf of such
Project Company during such period, and not reimbursed by the Project Company
during such period, shall be deducted from the amount of cash actually
distributed by such Project Company. Notwithstanding the foregoing,
Extraordinary Proceeds distributed to the Operating Company shall not be treated
as Distributed Cash unless agreed by the Operating Company.

“Distributed Cash Shortfall” means, with respect to each Sponsor, the positive
difference (if any) calculated in respect of any Fiscal Year of (a) the Modeled
Distributed Cash projected to be generated during such Fiscal Year by the
Projects owned, in whole or in part, by such Sponsor’s Contributed Companies
less (b) the aggregate amount of all Distributed Cash generated during such
Fiscal Year by such Projects. For purposes of calculating Distributed Cash
Shortfall with respect to a Sponsor, Distributed Cash generated by the Projects
owned, in whole or in part, by such Sponsor’s Contributed Companies shall
include Distributed Cash distributed from Projects contributed or sold to the
Operating Company, directly or indirectly, by such Sponsor or any Affiliate
thereof in accordance Section 6.3(a) of the Holdings LLC Agreement, solely to
the extent such Distributed Cash was intended to make-up a shortfall in
Distributed Cash from a Project owned, in whole or in part, by any of such
Sponsor’s Contributed Companies, and which shortfall resulted from such
Extraordinary Event.

“Effective Date” has the meaning set forth in the preamble.

“Electricity” means electric energy, measured in kWh.

“EPC Completion” means, with respect to each Project (or in the case of a C&I
Project, all of the solar generation systems within such C&I Project),
substantial completion or similar milestone (including, for example, block or
phase completion for each block or phase of such Project) under each
construction contract for the construction of such Project or Residential
System.

“Extraordinary Event” means, with regard to any Project, any cause or event
which results in the reduction of the remaining Forecasted Distributed Cash from
such Project, including the following causes and events: (a) any sale or
incurrence of Indebtedness; (b) acts of God, strikes, lockouts, or other
industrial disputes or disturbances, acts of the public enemy,

 

4



--------------------------------------------------------------------------------

wars, blockades, insurrections, civil disturbances and riots, epidemics,
landslides, lightning, earthquakes, fires, tornadoes, hurricanes, storms, floods
and washouts; (c) arrests, orders, requests, directives, restraints and
requirements of governments and government agencies and people, either federal
or state, civil and military; (d) any application of government conservation or
curtailment rules and regulations; (e) any property or other tax increase;
(f) explosions, sabotage, breakage, malfunction, degradation, accidents,
casualty or condemnation to or underperformance for any reason of equipment,
machinery, transmission systems, plants or facilities; (g) loss or
nonperformance of contractual rights or permits; and (h) compliance with any
court order, or any law, statute, ordinance, regulation or order promulgated by
a governmental authority having or asserting jurisdiction.

“Extraordinary Proceeds” means: (a) the aggregate cash proceeds received by the
Operating Company or any Project Company in respect of any sale of an interest
in a Project or Joint Venture; (b) any cash proceeds received by the Operating
Company or any Project Company with respect to the incurrence or issuance of any
Indebtedness by the Operating Company or such Project Company; and (c) the cash
proceeds (other than proceeds from business interruption insurance) received by
the Operating Company or any Project Company from any (i) event which causes any
material property or asset owned by the Operating Company or any Project Company
to be damaged, destroyed or rendered unfit for normal use or (ii) compulsory
transfer or taking, or transfer under threat of compulsory transfer or taking,
of any material property or asset owned by the Operating Company or any Project
Company, by any governmental authority.

“Financing Party” means any and all Persons, or the agents or trustees
representing them, providing senior or subordinated debt or tax equity financing
or refinancing (including letters of credit, bank guaranties or other credit
support).

“First Solar” has the meaning set forth in the preamble.

“Fiscal Year” has the meaning set forth in the Holdings LLC Agreement.

“FS Project Model” means the financial model for the Contributed Companies of
First Solar, which is included in the “Master Project Model” (as defined in the
Holdings LLC Agreement).

“GAAP” means United States generally accepted accounting principles.

“Governmental Entity” means any (a) multinational, federal, national,
provincial, territorial, state, regional, municipal, local or other government,
governmental or public department, central bank, court, tribunal, arbitral body,
commission, administrative agency, board, bureau, agency or other statutory
body, domestic or foreign, (b) subdivision, agent, commission, board, or
authority of any of the foregoing, or (c) quasi-governmental or private body
exercising any regulatory, expropriation or taxing authority under, or for the
account of, any of the foregoing (including the New York Stock Exchange and
NASDAQ Stock Market), in each case, that has jurisdiction or authority with
respect to the applicable party or the Projects.

“Guaranteed Project Capacity” means, for each Project listed on Schedule I
attached hereto, the “Guaranteed Project Capacity” set forth on Schedule I in
respect of such Project.

 

5



--------------------------------------------------------------------------------

“Group Member” means a member of the YieldCo Group.

“Group Member Agreement” means the partnership agreement of any Group Member or
Joint Venture, including the Partnership Agreement, that is a limited or general
partnership, the limited liability company agreement of any Group Member or
Joint Venture that is a limited liability company, the certificate of
incorporation and bylaws or similar organizational documents of any Group Member
or Joint Venture that is a corporation, the joint venture agreement or similar
governing document of any Joint Venture or Group Member that is a joint venture
and the governing, organizational or similar documents of any other Group Member
that is a Person other than a limited or general partnership, limited liability
company, corporation or joint venture, as such documents may be amended,
supplemented or restated from time to time.

“Holdings” has the meaning set forth in the preamble.

“Holdings LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of 8point3 Holding Company, LLC, as it may be further amended,
modified, supplemented or restated from time to time.

“Indebtedness” of any Person at any date means, without duplication, all
obligations and indebtedness of that Person as of that date (a) for borrowed
money (other than trade debt and other accrued current liabilities or
obligations incurred in the ordinary course of business); (b) evidenced by a
note, bond, debenture or similar instrument; (c) created or arising under any
capital lease, conditional sale, earn out or other arrangement for the deferral
of purchase price of any property; (d) under letters of credit, banker’s
acceptances or similar credit transactions; (e) under interest rate protection
agreements or similar agreements, or foreign currency or commodity hedge,
exchange or similar agreements of such Person (excluding power purchase and
sales agreements); (f) for any other Person’s obligation or indebtedness of the
same type as any of the foregoing, whether as obligor, guarantor or otherwise;
(g) for interest on any of the foregoing and (h) for any premiums, prepayment or
termination fees, expenses or breakage costs due upon prepayment of any of the
foregoing.

“Indemnifiable Tax Equity Payment” means (without duplication) (a) any payment
by a Contributed Company or a member of the YieldCo Group under any Tax Equity
Financing agreement that is made as the result of, or any distribution to any
other Person of cash to which the Operating Company would have been entitled but
for, (i) any inaccuracy or breach of any representation, warranty, covenant or
similar provision of such agreement or (ii) any indemnification obligation,
post-Closing contribution obligation or payment obligation on the part of such
Contributed Company or member of the YieldCo Group under any such Tax Equity
Financing agreement, including in each case any payment made as the result of a
change in the allocation of U.S. federal income tax credits, but excluding in
each case any amounts paid by a Contributed Company to any investor in a Tax
Equity Financing in consideration of its redemption, resignation or withdrawal
of interests from such Contributed Company, and (b) any Tax Equity Purchase
Shortfall; provided, however, that the Parties hereby agree that in no event
shall any payment, liability, or other Damages whatsoever which would not have
arisen or been incurred but for any action of the Operating Company, the
Partnership or the non-indemnifying Sponsor (or its direct and indirect
subsidiaries holding interests in the Operating Company), following Closing be
considered included in this definition of Indemnifiable Tax Equity Payment;
provided, further, that the making of any representation or warranty in any such
agreement shall not itself constitute an “action” subject to the preceding
proviso.

 

6



--------------------------------------------------------------------------------

“Indemnified Party” means any Person that may seek indemnification under this
Agreement.

“Indemnifying Party” means a Person against which indemnification may be sought
under this Agreement.

“Independent Engineer” means a nationally-recognized independent engineering
firm which, in the case of any matter required to be confirmed by such
Independent Engineer in respect of a Project owned by a Contributed Company,
shall be reasonably acceptable to the Sponsor other than such Contributed
Company’s Sponsor, and the cost of which shall be borne by such Contributed
Company’s Sponsor. Each Sponsor agrees that the “Independent Engineer” may be
the engineering firm acting as the “Lender’s Engineer” or “Investor’s Engineer”
(or similar role) in connection with a debt or tax equity financing in
connection with such Project to the extent such firm acknowledges (in writing)
the ability of such Sponsor to rely thereon for purposes of such confirmation.

“Joint Venture” means a joint venture that is not a Subsidiary and through which
the Operating Company or any Project Company conducts its business and
operations and in which the Operating Company or any such Project Company, as
applicable, owns an equity interest.

“Laws” means any and all applicable (a) laws, constitutions, treaties, statutes,
codes, ordinances, principles of common law and equity, rules, regulations and
municipal bylaws whether domestic, foreign or international, (b) judicial,
arbitral, administrative, ministerial, departmental and regulatory judgments,
orders, writs, injunctions, decisions, and awards of any Governmental Entity,
and (c) policies, practices and guidelines of any Governmental Entity which,
although not actually having the force of law, are considered by such
Governmental Entity as requiring compliance as if having the force of law, and
the term “applicable,” with respect to such Laws and in the context that refers
to one or more Persons, means such Laws that apply to such Person or Persons or
its or their business, undertaking, property or securities at the relevant time
and that emanate from a Governmental Entity having jurisdiction over the Person
or Persons or its or their business, undertaking, property or securities.

“Liability” means any and all Indebtedness, liabilities and obligations of any
nature whatsoever, whether known or unknown, direct or indirect, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated, or due or to become due, whenever or
wherever arising. For the avoidance of doubt, any Liabilities arising in
connection with an obligation to pay a Tax shall include any interest and
penalties associated therewith.

“Management Services Agreements” means (a) the Management Services Agreement
Date among the Operating Company, the Partnership, YieldCo General Partner,
Holdings and First Solar 8point3 Management Services, LLC, and (b) the
Management Services Agreement among the Operating Company, the Partnership,
YieldCo General Partner, Holdings and SunPower Capital Services, LLC, as each
such agreement may be further amended, modified, supplemented or restated from
time to time.

“Master Formation Agreement” has the meaning set forth in the recitals.

 

7



--------------------------------------------------------------------------------

“Minimum Project Capacity” means for each Project listed on Schedule I attached
hereto, the “Minimum Project Capacity” set forth on Schedule I in respect of
such Project.

“Modeled Distributed Cash” means (i) with respect to any Project located in the
United States that is held directly or indirectly by the Operating Company, the
amount set forth under the heading “Pre-Tax Cash Available for Distribution” on
the Closing Master Project Model (as defined in the Master Formation Agreement)
or on the project model related to such Project approved by the Conflicts
Committee, as applicable, and (ii) with respect to any Project located outside
the United States that is acquired directly or indirectly by the Operating
Company, the amount set forth under the heading “Cash Available for
Distribution” on the project model related to such Project approved by the
Conflicts Committee; provided, however, that the “Modeled Distributed Cash” for
any Project contributed to the Operating Company by a Sponsor or any Affiliate
thereof pursuant to Section 6.3(a) of the Holdings LLC Agreement shall be deemed
to equal zero.

“MW” means megawatts.

“Operating and Administrative Agreements” means a Project’s operations and
maintenance agreements, administrative services agreements and other operations,
maintenance and administrative agreements, as well as any agreements for
construction, engineering, design or procurement services in connection with
such Project.

“Operating Company” has the meaning set forth in the preamble.

“Partnership” has the meaning set forth in the preamble.

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of 8point3 Energy Partners LP, as it may be further amended,
supplemented or restated from time to time.

“Party” or “Parties” has the meaning set forth in the preamble.

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity.

“PPA Completion” means, with respect to each Project, Commercial Operation or
similar milestone under each interconnection agreement and power purchase
agreement, lease or hedging agreement pursuant to which such Project delivers or
transmits Electricity.

“Pre-COD True-Up Damages” has the meaning set forth in Section 2.2(b)(i).

“Project” means a Utility Scale Project, C&I Project, Residential Project,
Utility Project Site or any other asset or project that is designated as a
“Project” pursuant to the Holdings LLC Agreement.

 

8



--------------------------------------------------------------------------------

“Project Company” means a corporation, limited liability company, partnership,
joint venture, trust or other entity which is a Subsidiary or Joint Venture of
the Operating Company and the direct or indirect owner of a Project.

“Project Operations Committee” has the meaning set forth in the YieldCo General
Partner LLC Agreement.

“Projected Distributed Cash” means, with respect to any Project Company, the
aggregate amount of cash projected to be distributed to the Operating Company by
such Project Company during a given period, as determined by the most recent
financial model of such Project; provided that in calculating such amounts, any
expenses expected to be incurred by the Operating Company, the YieldCo General
Partner, the Partnership or any of their Affiliates directly on behalf of such
Project Company during such period, and not projected to be reimbursed by the
Project Company during such period, shall be deducted from the amount of cash
projected to be distributed by such Project Company.

“Qualified Offering Costs” means any cost which would constitute a “Qualified
Expense” (as defined in the Master Formation Agreement).

“Receiving Party” has the meaning set forth in Section 4.1.

“Representatives” has the meaning set forth in Section 4.1.

“Recoveries” has the meaning set forth in Section 3.4(d).

“Residential Project” means a portfolio of Residential Systems owned directly or
indirectly by a Contributed Company.

“Residential System” means any ground-mounted or roof-top distributed solar
generation system designed and installed for residential applications, which is
leased by, or subject to a power purchase agreement with, the owner of a
residence for the purpose of generating Electricity for that residence.

“Scheduled COD” means for each Project listed on Schedule I attached hereto, the
“Scheduled COD” set forth on Schedule I in respect of such Project.

“SP Project Model” means the financial model for the Contributed Companies of
SunPower, which is included in the “Master Project Model” (as defined in the
Holdings LLC Agreement).

“Specified Affiliate Bonuses” means (a) with respect to First Solar, any “Energy
Performance Test Bonus” or “Effective Availability Guarantee Bonus,” or any
similar bonus, to the extent paid to First Solar or any Affiliate thereof
(including First Solar Electric (California), Inc.), in its role as contractor,
operator or vendor under any engineering, procurement and construction contract,
operating and maintenance agreement, or similar agreement, entered into between
First Solar or its Affiliate, as contractor, operator or vendor, and any
Contributed Company contributed, directly or indirectly, by First Solar or any
Affiliate thereof, and (b) with respect to SunPower, any “Performance Bonus,”
“Bonus Payment” or any similar bonus, to the extent paid to

 

9



--------------------------------------------------------------------------------

SunPower or any Affiliate thereof (including SunPower Corporation, Systems), in
its role as operator or contractor under any performance guarantee agreement,
engineering, procurement and construction contract, or similar agreement,
entered into between SunPower or its Affiliate, as operator or contractor, and
any Contributed Company contributed to the Operating Company, directly or
indirectly, by SunPower or any Affiliate thereof.

“Specified Credit Support” means (a) in the case of First Solar, the guarantees
and other credit support set forth on Part A of Schedule III and (b) in the case
of SunPower, the guarantees and other credit support set forth on Part B of
Schedule III.

“Specified Credit Support Requirements” has the meaning set forth in Section
2.3(a).

“Specified Services” means, with respect to any Project owned, directly or
indirectly, by a Contributed Company or any other Project Company contributed or
sold to the Operating Company, directly or indirectly, by such Sponsor or any
Affiliate of such Sponsor, (a) all construction, engineering, design and
procurement services, and any equipment supply services, provided in connection
with or arising out of any expansion or upgrade of such Project, and (b) any
operation and maintenance services and administrative services, in each case,
not otherwise provided pursuant to any Operating and Administrative Agreement
then in effect (other than any such services previously provided to a Project by
a Person Affiliated with a Sponsor pursuant to an Operating and Administrative
Agreement that was terminated prior to the expiration thereof).

“Sponsor” has the meaning set forth in the preamble.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than fifty percent (50%) of the voting power of shares entitled (without regard
to the occurrence of any contingency) to vote in the election of directors or
other governing body of such corporation is owned, directly or indirectly, at
the date of determination, by such Person, by one or more Subsidiaries of such
Person or a combination thereof, (b) a partnership (whether general or limited)
in which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
such Person, one or more Subsidiaries of such Person, or a combination thereof,
controls such partnership on the date hereof, or (c) any other Person (other
than a corporation or a partnership) in which such Person, directly or by one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has the power to elect or direct the
election of a majority of the directors or other governing body of such Person.

“SunPower” has the meaning set forth in the preamble.

“Tax” or “Taxes” shall mean any federal, state, local or foreign taxes and other
taxes, charges, fees, duties, levies or other assessments, imposts, deductions,
withholdings, including, without limitation, income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, leasing, fuel, and utility taxes, unclaimed property or
escheat obligations, or other governmental charges of any kind whatsoever, that
are imposed by any Governmental Entity of any country or political subdivision
of any country, including any interest, penalty or addition thereto, whether
disputed or not.

 

10



--------------------------------------------------------------------------------

“Tax Equity Breach” means (a) with respect to First Solar, the occurrence of any
event resulting in an Indemnifiable Tax Equity Payment with respect to any
Contributed Company of First Solar, and (b) with respect to SunPower, the
occurrence of any event resulting in an Indemnifiable Tax Equity Payment with
respect to any Contributed Company of SunPower.

“Tax Equity Financing” means (a) in the case of First Solar, those transactions
described in Part A of Schedule II, and (b) in the case of SunPower, those
transactions described in Part B of Schedule II.

“Tax Equity Purchase Shortfall” means the difference of (a) the purchase price
payable by any member of the YieldCo Group to a Sponsor or any Affiliate thereof
in respect of the acquisition of any Contributed Company less (b) the aggregate
amount of (i) all proceeds received by the YieldCo Group pursuant to a Tax
Equity Financing in respect of such Contributed Company and (ii) all equity
contribution proceeds received by the YieldCo Group from, or on behalf of, such
Sponsor or any Affiliate thereof, in each case, to the extent such Tax Equity
Financing proceeds and equity contribution proceeds were contemplated to fund
the payment of such purchase price.

“Third Party Claim” has the meaning set forth in Section 3.3(a).

“Utility Project Site” means the real property on which a Utility Scale Project
is situated, provided that such real property and the Utility Scale Project are
separately owned.

“Utility Scale Project” means any wholesale solar energy production facility
that is neither a C&I Project nor a Residential Project, including the rights to
the site on which the facility is located, the other assets, tangible and
intangible, that compose such facility and the transmission and interconnection
facilities connecting the Project to an electric utility or other wholesale
power offtaker.

“YieldCo General Partner” has the meaning set forth in the preamble.

“YieldCo General Partner LLC Agreement” means the Amended and Restated Limited
Liability Company Agreement of 8point3 General Partner, LLC, as it may be
further amended, modified, supplemented or restated from time to time.

“YieldCo Group” means, collectively, the Partnership and its Subsidiaries.

Section 1.2 Construction; Interpretation.

Except where expressly provided or unless the contract otherwise necessarily
requires, in this Agreement:

(a) Reference to a given Article, Section, clause or Schedule is a reference to
an Article, Section, clause or Schedule of this Agreement, unless otherwise
specified. The Schedules attached to this Agreement are hereby incorporated by
reference into this Agreement and form part hereof. The terms “hereof”,
“herein”, “hereunder” and “herewith” refer to this Agreement as a whole
(including Schedules I and II).

 

11



--------------------------------------------------------------------------------

(b) Unless otherwise specifically indicated or the context otherwise requires,
(i) all references to “dollars” or “$” mean United States dollars, (ii) words
importing the singular shall include the plural and vice versa, and words
importing any gender shall include all genders, (iii) all references to “days”
means calendar days, (iv) “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation,” and (v) all words used as
accounting terms shall have the meanings assigned to them under GAAP applied on
a consistent basis and as amended from time to time.

(c) If any date on which any action is required to be taken hereunder by any of
the Parties hereto is not a Business Day, such action shall be required to be
taken on the next succeeding day that is a Business Day.

(d) Reference to a given agreement, instrument, document or Law is a reference
to that agreement, instrument, document or Law as modified, amended,
supplemented and restated through the date as of which such reference is made,
and, as to any Law, any successor Law.

(e) Reference to a Person includes its predecessors, successors and permitted
assigns. Any reference to any federal, state, local, or foreign Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

(f) The word “will” shall be construed to have the same meaning and effect as
the word “shall.” The word “or” shall not be exclusive.

(g) Amounts calculated or determined under this Agreement shall be without
double-counting.

(h) No provision of this Agreement will be interpreted in favor of, or against,
any of the Parties to this Agreement by reason of the extent to which any such
Party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft of this
Agreement, and no rule of strict construction will be applied against any Party
hereto.

(i) No person will be required to take any action, or fail to take any action,
if to do so would violate any Law.

ARTICLE II

SERVICE-RELATED MATTERS; COMMERCIAL OPERATIONS; CREDIT SUPPORT

Section 2.1 Service-Related Matters.

(a) Subject to this Section 2.1(a), to the extent permitted under any applicable
Group Member Agreement, each Sponsor shall have the exclusive right to perform,
itself or through one or more designees, Specified Services on behalf of such
Sponsor’s Contributed

 

12



--------------------------------------------------------------------------------

Companies or any other Project Company contributed or sold to the Operating
Company, directly or indirectly, by such Sponsor or any Affiliate thereof. If
any Contributed Company or other Project Company desires to obtain Specified
Services, the Operating Company shall notify the applicable Sponsor thereof. If
such Sponsor elects, no later than thirty (30) days after receipt of such
notice, to perform such Specified Services, such Sponsor and such Contributed
Company or other Project Company (as applicable) shall enter into a definitive
agreement with respect to such Specified Services, which agreement, unless
otherwise expressly approved by the Board of Directors or a committee thereof,
shall (a) be in writing, (b) contain market-based terms and (c) be administered
on an arm’s length basis. Notwithstanding anything herein to the contrary, this
Section 2.1(a) shall cease to apply to any Sponsor that does not own, directly
or indirectly, at least fifty percent (50%) of the “Management Units” (as
defined in the Holdings LLC Agreement).

(b) Each Sponsor agrees that it will not permit any Affiliate Service Provider
to cause a Contributed Company or any other Project Company to take any action
or forebear from taking any action which, pursuant to the YieldCo GP LLC
Agreement, such Contributed Company or other Project Company could not have
taken, or failed to take, absent the approval of the Board of Directors or the
Project Operations Committee (except to the extent such approval has previously
been granted).

(c) Each Sponsor agrees to cause its Affiliate Service Providers to cooperate
with and provide requested information and data to each of First Solar 8point3
Management Services, LLC and SunPower Capital Services, LLC (or any successor
thereto), as such Person may reasonably request in connection with performing
its obligations under the Management Services Agreements, including for the
purpose of preparing financial books and records, preparing and filing tax
returns and performing other tax-related services.

(d) Each Sponsor agrees to cause each Contributed Company or other Project
Company contributed, directly or indirectly, by such Sponsor or its Affiliate to
be provided with the services described under the heading “Taxes” in Schedule II
to the Management Services Agreement of First Solar 8point3 Management Services,
LLC (to the extent each such service is applicable to such Contributed Company
or other Project Company, and as though it were the “Service Recipient” under
such Management Services Agreement).

Section 2.2 Commercial Operation.

(a) To the extent any Project listed on Schedule I has not achieved Commercial
Operation, such Contributed Company’s Sponsor shall, and shall cause its
Affiliates to, take all actions necessary for such Project to achieve Commercial
Operation on or prior to its Scheduled COD (or on such other schedule as
mutually agreed in writing by each Sponsor and the Operating Company). Such
Sponsor or its Affiliates shall pay or, to the extent paid by the Operating
Company or any Affiliate of the Operating Company, reimburse the Operating
Company for any and all costs required for such Project to achieve Commercial
Operation (including the cost of providing any credit support), except to the
extent any such costs arise out of any action by the Operating Company or its
Affiliates which was not taken at the direction of such Sponsor. Such costs
shall be payable by the applicable Sponsor, or its Affiliate, within ten
(10) Business Days following receipt of an invoice from the Operating Company
setting forth any such amounts.

 

13



--------------------------------------------------------------------------------

(b) With respect to any Project listed on Schedule I for which the Scheduled COD
will occur after the Effective Date:

(i) the Sponsor that, directly or indirectly, contributed such Project to the
Operating Company shall pay to the Operating Company an amount equal to the
positive difference (if any) of the Projected Distributed Cash for such Project
during the period beginning on the Effective Date until such Project’s Scheduled
COD less the amount of Distributed Cash attributable to such Project during such
period (such amount, “Pre-COD True-Up Damages”); and

(ii) to the extent any Project listed on Schedule I fails to achieve Commercial
Operation on or prior to such Project’s Scheduled COD, the Sponsor that
contributed such Project to the Operating Company shall pay to the Operating
Company an amount equal to the positive difference (if any) of the Projected
Distributed Cash for such Project during the period beginning on such Project’s
Scheduled COD until such Project’s COD less the amount of Distributed Cash
attributable to such Project during such period (such amounts, “COD Delay
Damages”).

Pre-COD True-Up Damages shall be paid in respect of each applicable Project by
its Sponsor no later than the 45th day after the Scheduled COD for such Project.
COD Delay Damages shall be paid quarterly by each Sponsor (as applicable), in
arrears, no later than the 45th day after the last day of the applicable
quarter.

(c) To the extent any Project listed on Schedule I has not achieved Commercial
Operation on or prior to the day that is one (1) year after such Project’s
Scheduled COD:

(i) the Sponsor that contributed such Project to the Operating Company shall
have no obligations (A) to incur further costs required for such Project to
achieve Commercial Operation, under Section 2.2(a), or (B) to pay COD Delay
Damages, under Section 2.2(b)(ii), in each case, with respect to any period on
or after the first (1st) anniversary of such Project’s Scheduled COD; and

(ii) no later than the 45th day after the last day of the quarter in which such
first (1st) anniversary occurs, such Sponsor shall pay to the Operating Company
an amount equal to:

(A) in the event (I) such Project’s Actual Project Capacity fails to equal the
Minimum Project Capacity for such Project, or (II) such Project has not yet
achieved PPA Completion, the product of (x) the Guaranteed Project Capacity for
such Project multiplied by (y) the Capacity Buy-Down Amount for such Project; or

(B) in all other cases, the product of (x) the positive difference (measured in
MW) of (1) the Guaranteed Project Capacity for such Project less (2) such
Project’s Actual Project Capacity, multiplied by (y) the Capacity Buy-Down
Amount for such Project;

 

14



--------------------------------------------------------------------------------

less, in the case of either clause (ii)(A) or (ii)(B) above, the amount of any
“capacity liquidated damages” (1) paid by the contractor to the applicable
Contributed Company under the construction contract for such Project and
(2) which constitute Distributed Cash (the result of the calculation in clause
(ii)(A) or (ii)(B) of this Section 2.2(c), “Capacity Buy-Down Damages”).

(d) If a Sponsor pays Capacity Buy-Down Damages in respect of a Project pursuant
to clause (ii)(A) of Section 2.2(c), such Sponsor shall have the right to
repurchase such Project from the Operating Company. Any such repurchase
(i) shall be effected pursuant to an assignment of the equity of the applicable
Contributed Company, (ii) shall be on an “as is, where is” basis, without any
representations or warranties on the part of the Operating Company and
(iii) following receipt by the Operating Company of the Capacity Buy-Down
Damages, shall not require payment of any additional consideration.

(e) The Parties agree that the Operating Company’s actual damages in the event
that any Project listed on Schedule I fails to achieve Commercial Operation on
or prior to such Project’s Scheduled COD, or otherwise generates Distributed
Cash in an amount less than its Projected Distributed Cash during the period
from the Effective Date until its Scheduled COD, would be extremely difficult or
impracticable to determine. The Parties agree that the Pre-COD True-Up Damages,
COD Delay Damages and Capacity Buy-Down Damages are in the nature of liquidated
damages and are a reasonable and appropriate measure of the damages that the
Operating Company would incur as a result of any such failure, and do not
represent a penalty.

Section 2.3 Credit Support.

(a) Each Sponsor agrees to provide and maintain, or cause to be provided and
maintained, on behalf of the applicable Contributed Company, the Specified
Credit Support in accordance with the terms and conditions of the applicable
agreements, governmental approvals or other requirements pursuant to which the
applicable Contributed Company is obligated to provide any such Specified Credit
Support (the “Specified Credit Support Requirements”).

(b) Upon any draw made on any Specified Credit Support, the applicable Sponsor
shall provide written notice to the Operating Company of such draw and the
amount thereof, and the Operating Company shall, or shall cause the applicable
Contributed Company to, reimburse the Sponsor for the amount of any such draw by
the fifth (5th) Business Day after receiving such notice; provided that the
Operating Company shall have no reimbursement obligation under this
Section 2.3(b) to the extent such draw resulted from any failure by the Sponsor
to maintain the Specified Credit Support in accordance with the Specified Credit
Support Requirements.

(c) The Operating Company shall reimburse each Sponsor for all reasonable
out-of-pocket costs incurred by such Sponsor and any Affiliate thereof in
maintaining the applicable Specified Credit Support. Each Sponsor shall send
written notice to the Operating Company no more frequently than once each
calendar quarter containing a computation of such costs. The Operating Company
shall remit the corresponding payment to the applicable Sponsor no later than
fifteen (15) days following delivery of such notice.

 

15



--------------------------------------------------------------------------------

(d) The Operating Company shall, and shall cause each member of the YieldCo
Group to, ensure that any Specified Credit Support Requirement is not amended,
restated, modified, supplemented or waived in any manner that would expand,
increase, extend or otherwise alter in any respect the obligations set forth in,
guaranteed or covered by, or in respect of which recourse is available under,
any Specified Credit Support, unless the Operating Company first obtains the
consent of the applicable Sponsor (which shall not be unreasonably withheld).

ARTICLE III

INDEMNIFICATION AND RELATED MATTERS

Section 3.1 Indemnification by First Solar.

(a) Subject to the other terms and limitations set forth in this Article III,
First Solar shall indemnify, defend and hold harmless the Operating Company from
and against any and all Damages incurred or sustained by the YieldCo Group to
the extent arising out of, relating to or resulting from:

(i) with respect to any Contributed Company of First Solar, (A) the
inapplicability or unavailability of any exclusion from, exemption from, or
other reduction in the (I) base of, or (II) liability for, any ad valorem,
property or similar tax or assessment to the extent such exclusion, exemption,
or reduction is reflected in the FS Project Model, or (B) any reassessment with
respect to any ad valorem, property, or similar tax or assessment to the extent
such reassessment is not reflected in the FS Project Model; provided, however,
the Parties hereby agree that in no event shall this indemnity apply to any
Damages arising as the result of, or that otherwise would not have been incurred
except through, (1) any action of the Operating Company or the Partnership
following Closing (excluding the Partnership acquiring fifty percent (50%) or
more of the Operating Company), or (2) any change in Laws following Closing;

(ii) any Tax Equity Breach with respect to any Contributed Company of First
Solar;

(iii) any Specified Affiliate Bonus of First Solar; provided that with respect
to any Specified Affiliate Bonus paid by or on behalf of any Contributed Company
identified at Part C of Schedule IV, the amount payable by First Solar pursuant
to this Section 3.1(a)(iii) shall be limited to the percentage set forth in
respect of such Contributed Company on Part C of Schedule IV multiplied by the
amount of such Specified Affiliate Bonus; and

(iv) fifty percent (50%) of all Qualified Offering Costs incurred by the YieldCo
Group.

 

16



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement:

(i) First Solar shall have no indemnification obligations with respect to any
claim pursuant to Section 3.1(a) unless First Solar receives notice of such
claim, in compliance with Section 3.3, from the Operating Company no later than
the date that is sixty (60) days after the expiration of the applicable statute
of limitations (including any valid extensions with respect thereto);

(ii) with respect to each Project owned, in whole or in part, by a First Solar
Contributed Company, the maximum Damages payable by First Solar with respect to
the indemnification of claims regarding such Project pursuant to Section 3.1(a)
shall be the Closing Project Value thereof; and

(iii) the maximum Damages payable by First Solar under Section 3.1(a) with
respect to all claims for Damages incurred or sustained by the YieldCo Group
during any Fiscal Year shall not exceed the Distributed Cash Shortfall for First
Solar in respect of such Fiscal Year.

Section 3.2 Indemnification by SunPower.

(a) Subject to the other terms and limitations set forth in this Article III,
SunPower shall indemnify, defend and hold harmless the Operating Company from
and against any and all Damages incurred or sustained by the YieldCo Group to
the extent arising out of, relating to or resulting from:

(i) with respect to any Contributed Company of SunPower, (A) the inapplicability
or unavailability of any exclusion from, exemption from, or other reduction in
the (I) base of, or (II) liability for, any ad valorem, property or similar tax
or assessment to the extent such exclusion, exemption, or reduction is reflected
in the SP Project Model, or (B) any reassessment with respect to any ad valorem,
property, or similar tax or assessment to the extent such reassessment is not
reflected in the SP Project Model; provided, however, the Parties hereby agree
that in no event shall this indemnity apply to any Damages arising as the result
of, or that otherwise would not have been incurred except through, (1) any
action of the Operating Company or the Partnership following Closing (excluding
the Partnership acquiring fifty percent (50%) or more of the Operating Company),
or (2) any change in Laws following Closing;

(ii) any Tax Equity Breach with respect to any Contributed Company of SunPower;

(iii) the occurrence of any event resulting in the repayment of all or any
portion of any Cash Grant (including interest and penalties) with respect to any
Contributed Company of SunPower, except to the extent such Damages would not
have arisen or been incurred but for any action of the Operating Company, the
Partnership or the non-indemnifying Sponsor (or its direct and indirect
subsidiaries holding interests in the Operating Company) following Closing;

(iv) any Specified Affiliate Bonus of SunPower; and

 

17



--------------------------------------------------------------------------------

(v) fifty percent (50%) of all Qualified Offering Costs incurred by the YieldCo
Group.

(b) Notwithstanding anything to the contrary contained in this Agreement:

(i) SunPower shall have no indemnification obligations with respect to any claim
pursuant to Section 3.2(a) unless SunPower receives notice of such claim, in
compliance with Section 3.3, from the Operating Company no later than the date
that is sixty (60) days after the expiration of the applicable statute of
limitations (including any valid extensions with respect thereto);

(ii) with respect to each Project owned, in whole or in part, by a SunPower
Contributed Company, the maximum Damages payable by SunPower with respect to the
indemnification of claims regarding such Project pursuant to Section 3.2(a)
shall be the Closing Project Value thereof;

(iii) as of the date that is three (3) years after the Effective Date, SunPower
shall cease to have any indemnification obligation pursuant to Section 3.2(a)(i)
with respect to any Residential Project owned, in whole or in part, by a
SunPower Contributed Company; provided that the foregoing limitation shall not
apply with respect to any ad valorem, property or similar tax or assessment
imposed on any Residential System located in Arizona; and

(iv) the maximum Damages payable by SunPower pursuant to Section 3.2(a) with
respect to all claims for Damages incurred or sustained by the YieldCo Group
during any Fiscal Year shall not exceed the Distributed Cash Shortfall for
SunPower in respect of such Fiscal Year.

Section 3.3 Indemnification Procedures.

(a) If any claim or demand is made against an Indemnified Party or any
Subsidiary thereof with respect to any matter by any Person that is not a party
to this Agreement (or an Affiliate thereof) (a “Third Party Claim”) that may
give rise to a claim for indemnification against an Indemnifying Party under
this Article III, then the Indemnified Party will as promptly as practicable,
but not later than ten (10) days after receipt of such claim or demand, notify
the Indemnifying Party in writing and in reasonable detail of the Third Party
Claim (including the factual basis for the Third Party Claim, and, to the extent
known, the amount, or an estimate of the amount (which estimate shall not be
binding on the Indemnified Party), of the Third Party Claim); provided, however,
that no delay on the part of the Indemnified Party in notifying the Indemnifying
Party will relieve the Indemnifying Party from any obligation hereunder unless
(and then solely to the extent) the Indemnifying Party is materially prejudiced
as a result thereof.

(b) The Indemnifying Party will have the right, at its option, to participate in
or to assume the defense, negotiation or settlement of the Third Party Claim (in
either case at the expense of the Indemnifying Party) with counsel of its choice
reasonably satisfactory to the Indemnified Party; provided, however, the
Indemnifying Party shall not be entitled to assume, and the Indemnified Party
shall be entitled to have control over, the defense or settlement of any Third
Party Claim (with counsel reasonably satisfactory to the Indemnifying Party) to
the extent that such Third Party Claim seeks an Order against the Indemnified
Party that, if successful, would be reasonably likely to materially interfere
with the business, operations, assets or financial condition of the Indemnified
Party. In the event that the Indemnifying Party fails to

 

18



--------------------------------------------------------------------------------

respond to the defense of the Third Party Claim within ten (10) Business Days
after receipt of notice pursuant to Section 3.3(a), the Indemnified Party has
the right to assume the defense of the Third Party Claim (at the expense of the
Indemnifying Party) until such time as the Indemnifying Party assumes the
defense thereof. The Indemnifying Party will be liable for the reasonable fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has failed to assume the defense thereof, including
fees and expenses incurred by the Indemnified Party in contesting and defending
a Third Party Claim after delivery of the notice in accordance with
Section 3.3(a) but prior to the Indemnifying Party assuming the defense of such
Third Party Claim. Should the Indemnifying Party so elect to assume the defense
of a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof; provided, however,
that, if the Indemnified Party reasonably concludes that (i) the potential
imposition of criminal liability against the Indemnified Party or (ii) a
conflict of interest exists in respect of such claim, such Indemnified Party
will have the right to employ separate counsel reasonably satisfactory to the
Indemnifying Party to represent such Indemnified Party and in that event the
reasonable fees and expenses of such separate counsel (but not more than one
separate counsel for all Indemnified Parties) shall be paid by such Indemnifying
Party.

(c) No Indemnifying Party will consent to any settlement, compromise or
discharge (including the consent to entry of any judgment) of any Third Party
Claim without the Indemnified Party’s prior written consent (which consent will
not be unreasonably withheld, conditioned or delayed); provided, however, if the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party will agree to any settlement compromise or discharge of such Third Party
Claim that the Indemnifying Party may recommend and that by its terms obligates
the Indemnifying Party to pay all monetary amounts in connection with such Third
Party Claim and unconditionally releases the Indemnified Party completely from
all liability in connection with such Third Party Claim; provided, however, that
the Indemnified Party may refuse to agree to any such settlement, compromise or
discharge (i) that provides for injunctive or other non-monetary relief
affecting the Indemnified Party or (ii) that, in the reasonable opinion of the
Indemnified Party, would otherwise materially adversely affect the Indemnified
Party. Whether or not the Indemnifying Party shall have assumed the defense of a
Third Party Claim, the Indemnified Party will not admit any liability, consent
to the entry of any judgment or enter into any settlement or compromise with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (which consent will not be unreasonably withheld, conditioned
or delayed). If the Indemnifying Party elects not to assume the defense of a
Third Party Claim, and the Indemnified Party defends, settles or otherwise deals
with such Third Party Claim, the Indemnified Party shall provide thirty
(30) days’ advance written notice of any settlement to the Indemnifying Party
and shall consider the Indemnifying Party’s comments to such settlement or
defense and shall act reasonably and in accordance with the Indemnified Party’s
good faith business judgment.

(d) If the Indemnifying Party assumes the defense of any Third Party Claim, the
Indemnifying Party will keep the Indemnified Party informed of all material
developments relating to or arising in connection with such Third Party Claim.
If the Indemnifying Party chooses to defend a Third Party Claim, the Parties
will cooperate in the defense thereof (with the Indemnifying Party being
responsible for all reasonable out-of-pocket expenses of the

 

19



--------------------------------------------------------------------------------

Indemnified Party in connection with such cooperation), which cooperation will
include the provision to the Indemnifying Party of records and information
relating to such Third Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided thereunder.

(e) Any claim on account of Damages for which indemnification is provided under
this Agreement that does not involve a Third Party Claim will be asserted by
prompt written notice given by the Indemnified Party to the Indemnifying Party
from whom such indemnification is sought. The failure by any Indemnified Party
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability which it may have to such Indemnified Party under this Agreement,
unless (and then solely to the extent) the Indemnifying Party is materially
prejudiced as a result thereof.

Section 3.4 Certain Indemnification Matters.

(a) This Article III shall not limit the rights and obligations of each Sponsor
under Article IX or Article X of the Master Formation Agreement (except as
expressly set forth therein).

(b) Any liability for indemnification under this Agreement shall be determined
without duplication by reason of the state of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.

(c) Each Indemnified Party shall take all commercially reasonable steps to
mitigate all Damages relating to a claim, including availing itself of any
defense, limitations, rights of contributions, claims against third Persons and
other rights at law or equity (and the cost and expenses of such mitigation
shall constitute Damages for all purposes hereunder); provided that any failure
to comply with this Section 3.4(c) shall not limit any Indemnified Party’s
remedies under this Article III except to reduce the amount of Damages recovered
or recoverable by such Indemnified Party in an amount equal to the Damages
caused by such Party’s failure to comply with this Section 3.4(c).

(d) If the amount of any Indemnified Party’s Damages, at any time subsequent to
an Indemnifying Party’s making of a payment under this Article III, is reduced
by actual recovery, settlement, or otherwise under or pursuant to any applicable
insurance coverage, or pursuant to any applicable claim, recovery, settlement or
payment by or against any other Person (collectively, “Recoveries”), the amount
of such Recoveries shall be repaid by the Indemnified Party to the applicable
Indemnifying Party within fifteen (15) days after receipt thereof by such
Indemnified Party, up to the aggregate amount of (i) the payments made by the
applicable Indemnifying Party to such Indemnified Party less (ii) any
deductibles, co-payments or other costs and expenses (including reasonable legal
fees and expenses and retrospective insurance premium adjustments, if any)
reasonably incurred by the Indemnified Party in seeking such Recoveries.

(e) Amounts payable pursuant to claims under Section 3.1(a) or Section 3.2(a)
shall be paid by the Indemnifying Party to the Subsidiary of the Operating
Company that is the Person that incurred or sustained the Damages giving rise to
such claim, any Subsidiary of the Operating Company that is a direct or indirect
owner of such Person or, if there is no such Subsidiary, directly to the
Operating Company.

 

20



--------------------------------------------------------------------------------

Section 3.5 Related Waivers of Claims and Other Tax Equity Financing Matters.

(a) In addition to its indemnification obligation set forth in
Section 3.1(a)(ii) or Section 3.2(a)(ii), as applicable, each Sponsor further
agrees to waive, and cause its Affiliate to waive, any claims such Person may
have against any member of the YieldCo Group under a purchase and sale or
similar agreement for payment of any portion of the purchase price owed to such
Sponsor or its Affiliate as consideration for a Contributed Company, to the
extent such amount constitutes a Tax Equity Purchase Shortfall.

(b) Notwithstanding any provision of any Tax Equity Financing of a
SunPower-related Contributed Company to the contrary, SunPower agrees, and
SunPower shall take all actions reasonably requested by the Operating Company or
otherwise required to cause the Class C member of such Contributed Company, to
comply with the following: (i) not to directly or through a subsidiary assign or
encumber the Class C member interest without the consent of the Operating
Company, except for (A) an assignment to a wholly owned subsidiary of SunPower
or (B) a collateral assignment in connection with a corporate financing
initiative of SunPower; (ii) not to directly or through a subsidiary assign its
Class C membership interest without first offering to the Operating Company the
right to acquire such interest at fair market value, (iii) not to withhold its
consent to an assignment or encumbrance of a Class B member interest, (iv) that
any right of a Class C member to consent to or approve an assignment by a Class
A member shall be exercised by the Class C member only as directed by the
Operating Company, and (v) that, in any determination by a majority or
supermajority or other group of the members of the Contributed Company, the
participation in such determination by the Class C member shall be at the
direction of the Operating Company, except for any such determination that (A)
requires the Class C member to relinquish or modify a right unique to the Class
C member or (B) otherwise adversely impacts the rights or responsibilities of
the Class C member. SunPower shall cause such Class C member to notify the
Operating Company promptly upon learning of such of proposed assignment by a
Class A member or a determination by any majority or supermajority or other
group of the members.

(c) In the event of an exercise by any investor in a Tax Equity Financing of any
right to redeem its interest or withdraw from a Contributed Company, SunPower
agrees to consider, in good faith, loaning to such Contributed Company the
amount of capital necessary to effectuate such redemption or withdrawal on terms
reasonably satisfactory to SunPower at the time such loan is made.

ARTICLE IV

CONFIDENTIALITY; USE OF NAME AND INSIGNIA

Section 4.1 Confidential Information. From and after the date hereof, each Party
(each, a “Receiving Party”) in possession of any other Party’s (each, a
“Disclosing Party”) Confidential Information shall (a) hold, and shall cause its
Subsidiaries and Affiliates and its and their shareholders, partners, members,
directors, officers, employees, agents, consultants, advisors, lenders,
potential lenders, investors, potential investors and other representatives (the
“Representatives”) to hold all Confidential Information of each Disclosing Party
in strict confidence with at least the same degree of care that applies to such
Receiving Party’s confidential and proprietary information, (b) not use such
Confidential Information, except as expressly permitted by the Disclosing Party,
and (c) not release or disclose such Confidential Information to any other
Person, except its Representatives or except as required by applicable Law;
provided that notwithstanding the foregoing, a Receiving Party shall be
permitted to (i) disclose any Confidential Information to the extent required by
court order or under applicable Law (provided, that it shall (A) exercise
commercially reasonable efforts to preserve the confidentiality of such
Confidential Information, (B) to the extent legally permissible, use
commercially reasonable efforts to provide the Disclosing Party in advance of
such disclosure, with copies of any Confidential Information it intends to
disclose (and, if applicable, the text of the disclosure language itself), and
(C) reasonably cooperate with the Disclosing Party and its Affiliates to the
extent they may seek to limit such disclosure), (ii) make a public announcement
regarding such matters (A) as agreed to in writing by the Disclosing Party or
(B) as required by the provisions of any securities laws or the requirements of
any exchange on which any Party’s securities may be listed, or (iii) disclose
any Confidential Information to its Affiliates and its and their Representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential pursuant to the
terms hereof).

Section 4.2 Use of Names and Insignia. The Partnership agrees that from and
after the Closing Date, without the prior written consent of, and in accordance
with the reasonable quality control requirements imposed by, the applicable
Sponsor, the Partnership will not, and shall cause the YieldCo Group not to,
directly or indirectly use or otherwise exploit, in connection with any business
activities, any service marks, trademarks, trade names, trade dress, Internet
domain names, identifying symbols, logos, emblems, signs or insignia related
thereto or containing or comprising the foregoing, including any word or logo
confusingly similar thereto, containing the words “First Solar” or “SunPower” or
any abbreviations or derivations thereof.

 

21



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.1 Notices. Any notice, statement, demand, claim, offer or other
written instrument required or permitted to be given pursuant to this Agreement
shall be in writing signed by the Party giving such notice and shall be sent by
facsimile, email, hand messenger delivery, overnight courier service, or
certified mail (receipt requested) to each other Party at the address set forth
below; provided that to be effective any such notice sent originally by
facsimile or email must be followed within two (2) Business Days by a copy of
such notice sent by overnight courier service (other than any notice delivered
by email for which the intended recipient thereof, by reply email, waives
delivery of such copy):

If to the Partnership:

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

with copies, which shall not constitute notice, to:

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 Energy Partners LP

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

 

22



--------------------------------------------------------------------------------

If to First Solar:

First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

with copies to:

First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 427-2925

Email: generalcounsel@firstsolar.com

Attention: Paul Kaleta, General Counsel

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue NW

Washington, D.C. 20005

Tel: (202) 371-7402

Email: lance.brasher@skadden.com

            andrea.nicolas@skadden.com

Attention: Lance Brasher; Andrea Nicolas

If to SunPower:

SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Financial Officer

with copies to:

SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: lisa.bodensteiner@sunpower.com

Attention: Lisa Bodensteiner, General Counsel

 

23



--------------------------------------------------------------------------------

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Tel: (713) 229-1527

Email: joshua.davidson@bakerbotts.com;

            gerald.spedale@bakerbotts.com

Attention: Joshua Davidson; Gerald Spedale

If to the YieldCo General Partner:

8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

with copies, which shall not constitute notice, to:

8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

If to Operating Company:

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Executive Officer

 

24



--------------------------------------------------------------------------------

with copies, which shall not constitute notice, to:

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

400 Crossing Boulevard, 5th Floor

Bridgewater, NJ 08807

Tel: (908) 809-4130

Email: jdymbort@firstsolar.com

Attention: Jason Dymbort, General Counsel

8point3 Operating Company, LLC

c/o 8point3 General Partner, LLC

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

If to Holdings:

8point3 Holding Company, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 414-9300

Email: mark.widmar@firstsolar.com

Attention: Mark Widmar, Chief Financial Officer

and

8point3 Holding Company, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: chuck.boynton@sunpower.com

Attention: Charles Boynton, Chief Financial Officer

with copies, which shall not constitute notice, to:

8point3 Holding Company, LLC

c/o First Solar, Inc.

350 West Washington Street, Suite 600

Tempe, Arizona 85281

Tel: (602) 427-2925

Email: generalcounsel@firstsolar.com

Attention: Paul Kaleta, General Counsel

 

25



--------------------------------------------------------------------------------

and

8point3 Holding Company, LLC

c/o SunPower Corporation

77 Rio Robles

San Jose, California 95134

Tel: (408) 240-5500

Email: lisa.bodensteiner@sunpower.com

Attention: Lisa Bodensteiner, General Counsel

Each Party shall have the right to change the place to which notices shall be
sent or delivered or to specify one additional address to which copies of
notices may be sent, in either case by similar notice sent or delivered in like
manner to the other Party. Without limiting any other means by which a Party may
be able to prove that a notice has been received by another Party, all notices
and communications shall be deemed to have been duly given: (i) at the time
delivered by hand, if personally delivered; (ii) five (5) Business Days after
being deposited in the mail, postage prepaid, if mailed by first class certified
mail, receipt requested; (iii) when received, if sent by facsimile or email, if
received prior to 5 p.m., recipient’s time, on a Business Day, or on the next
Business Day, if received later than 5 p.m., recipient’s time; and (iv) on the
next Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. In any case hereunder in which a Party
is required or permitted to respond to a notice from another Party within a
specified period, such period shall run from the date on which the notice was
deemed duly given as above provided, and the response shall be considered to be
timely given if given as above provided by the last day of the period provided
for such response.

Section 5.2 Time is of the Essence. Time is of the essence of this Agreement;
provided, however, notwithstanding anything to the contrary in this Agreement,
if the time period for the performance of any covenant or obligation,
satisfaction of any condition or delivery of any notice or item required under
this Agreement shall expire on a day other than a Business Day, such time period
shall be extended automatically to the next Business Day.

Section 5.3 Assignment. No Party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other Party hereto (in each of such
Party’s sole and absolute discretion). Any such prohibited conveyance,
assignment or transfer without the prior written consent of the other Party will
be void ab initio. Notwithstanding the foregoing, nothing contained in this
Agreement shall preclude (i) any pledge, hypothecation or other transfer or
assignment of a Party’s rights, title and interest under this Agreement,
including any amounts payable to such Party under this Agreement, to a bona fide
Financing Party as security for debt financing to such Party or one of its
Affiliates, or (ii) the assignment of such rights, title and interest under this
Agreement upon exercise of remedies by a Financing Party following a default by
such Party or one of its Affiliates under the financing agreements entered into
with the Financing Parties.

Section 5.4 Parties in Interest. This Agreement is binding upon and is for the
benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement.

 

26



--------------------------------------------------------------------------------

Section 5.5 Other Activities. No Party hereto shall be prohibited from engaging
in or holding an interest in any other business ventures of any kind or
description, or any responsibility to account to the other for the income or
profits of any such enterprises or have this Agreement be deemed to constitute
any agreement not to compete. This Agreement shall not be deemed to create a
partnership, joint venture, association or any other similar relationship
between the Parties.

Section 5.6 Captions. All Section titles or captions contained in this Agreement
or in any Schedule referred to herein and the table of contents of this
Agreement are for convenience only and shall not be deemed to be a part of this
Agreement or affect the meaning or interpretation of this Agreement.

Section 5.7 GOVERNING LAW. THIS AGREEMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.

Section 5.8 Severability. Whenever possible each provision and term of this
agreement will be interpreted in a manner to be effective and valid. If any term
or provision of this Agreement or the application of any such term or provision
to any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, the remaining provisions
hereof, or the application of such term or provision to Persons or circumstances
other than those as to which it has been held invalid, illegal or unenforceable,
will remain in full force and effect and will in no way be affected, impaired or
invalidated thereby. If any term or provision of this Agreement is held to be
prohibited or invalid, then such term or provision will be ineffective only to
the extent of such prohibition or invalidity without invalidating or affecting
in any manner whatsoever the remainder of such term or provision or the other
terms and provisions of this Agreement. Upon determination that any other term
or provision of this Agreement is invalid, void, illegal, or unenforceable, a
court of competent jurisdiction will modify such term or provision so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible under the Law.

Section 5.9 Consent to Jurisdiction. Each of the Parties hereto irrevocably and
unconditionally confirms and agrees (a) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware and (b)(i) to the extent that
such Party is not otherwise subject to service of process in the State of
Delaware, to appoint and maintain an agent in the State of Delaware as such
Party’s agent for acceptance of legal process and notify the other Parties
hereto of the name and address of such agent, and (ii) to the fullest extent
permitted by applicable Law, that service of process

 

27



--------------------------------------------------------------------------------

may also be made on such Party by prepaid certified mail with a proof of mailing
receipt validated by the U.S. Postal Service constituting evidence of valid
service, and that, to the fullest extent permitted by Law, service made pursuant
to (b)(i) or (ii) above shall have the same legal force and effect as if served
upon such Party personally within the State of Delaware. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT LOCATED IN THE STATE OF DELAWARE, INCLUDING THE DELAWARE
COURT OF CHANCERY IN AND FOR NEW CASTLE COUNTY (THE “DELAWARE COURTS”) FOR ANY
ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY
LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), (B) WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS AND AGREES NOT
TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION BROUGHT THEREIN HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM AND (C) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

Section 5.10 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and this Agreement
supersedes all prior negotiations, agreements or understandings of the Parties
of any nature, whether oral or written, relating thereto.

Section 5.11 Amendment. This Agreement may be modified, amended or supplemented
only by written agreement executed by the Parties.

Section 5.12 Waiver; Remedies. No delay on the part of First Solar or SunPower
in exercising any right, power or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of First Solar or SunPower of any
right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

Section 5.13 Facsimile; Counterparts. Any Party may deliver executed signature
pages to this Agreement by facsimile transmission to the other Parties, which
facsimile copy shall be deemed to be an original executed signature page. This
Agreement may be executed in one or more counterparts, each of which will be
deemed an original, but all of which together will constitute a single
instrument.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
as of the date first above written and delivered in their names by their
respective duly authorized officers or representatives.

 

8point3 Energy Partners LP By: 8point3 General Partner, LLC its general partner
By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer 8point3 General Partner,
LLC By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer 8point3 Operating
Company, LLC

By: 8point3 Energy Partners LP,

its managing member

By: 8point3 General Partner, LLC,

its general partner

By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Chief Executive Officer 8point3 Holding Company,
LLC

By: First Solar 8point3 Holdings, LLC,

its member

By:

/s/ Alexander R. Bradley

Name: Alexander R. Bradley Title: Vice President, Treasury and Project Finance
By: SunPower YC Holdings, LLC, its member By:

/s/ Kenneth Mahaffey

Name: Kenneth Mahaffey Title: Assistant Secretary First Solar, Inc. By:

/s/ Mark R. Widmar

Name: Mark R. Widmar Title: Chief Financial Officer SunPower Corporation By:

/s/ Charles D. Boynton

Name: Charles D. Boynton Title: Executive Vice President, Chief Financial
Officer and Assistant Secretary

[Signature Page to Omnibus Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Closing Date Contributed Projects

 

No.   Sponsor    Project    Scheduled COD    Guaranteed
Project Capacity
(MWAC)   

Minimum

Project Capacity
(MWAC)

   Closing
Project Value   

Capacity Buy-Down

Amount ($per MW)

 

1. First Solar Solar Gen 2 Achieved
November 25,
2014

Not applicable –

COD achieved

Not applicable –

COD achieved

403,635,750

Not applicable –

COD achieved

 

2. First Solar Lost Hills Achieved
April 17,
2015

Not applicable –

COD achieved

Not applicable –

COD achieved

62,161,323

Not applicable –

COD achieved

 

3. First Solar North Star June 30, 2015 58.20 55.80 187,265,991

3,121,100

 

4. First Solar Maryland
Solar Achieved
February 7,
2014

Not applicable –

COD achieved

Not applicable –

COD achieved

106,502,256

Not applicable –

COD achieved

 

5. SunPower RPU October 31,
2015 7.28 6.98 23,836,293

3,178,172

 

6. SunPower Quinto October 31,
2015 104.76 100.44 738,644,661

6,839,302

 

7. SunPower UC Davis September
30, 2015 12.61 12.09 41,003,214

3,154,093

 

8. SunPower Macy’s October 31,
2015 3.04 2.91 9,872,311

3,154,093

 

9. SunPower Residential
Portfolio Achieved
June 4, 2014

Not applicable –

COD achieved

Not applicable –

COD achieved

178,579,852

Not applicable –

COD achieved



--------------------------------------------------------------------------------

SCHEDULE II

TAX EQUITY FINANCINGS

A. FIRST SOLAR TAX EQUITY FINANCINGS

Those matters set forth in Schedule 1.1(f) of the FS Disclosure Schedule to the
Master Formation Agreement, as of the Closing.

B. SUNPOWER TAX EQUITY FINANCINGS

Those matters set forth in Schedule 1.1(f) of the SP Disclosure Schedule to the
Master Formation Agreement, as of the Closing.



--------------------------------------------------------------------------------

SCHEDULE III

SPECIFIED CREDIT SUPPORT

A. FIRST SOLAR SPECIFIED CREDIT SUPPORT

LOST HILLS1

 

  1. Letter of Credit No. L5LS-422891 (and amendments thereto) issued by
JPMorgan Chase Bank to PG&E, dated September 6, 2012, for account of Blackwell
Solar, LLC ($1,800,000)

 

  2. Surety bond in connection with interconnection facilities received by
Pacific Gas and Electric Company ($675,408)

 

  3. Surety bond in connection with network upgrades received by Pacific Gas and
Electric Company ($725,100)

 

  4. Guaranty of First Solar, Inc. of obligations of Lost Hills Solar LLC, and
Blackwell Solar, LLC, for the benefit of McCarthy Building Company, Inc.,
effective as of March 31, 2014, as amended by the Amendment No. 1 to Guaranty
Agreement by and between First Solar, Inc. and McCarthy Building Companies,
Inc., dated as of March 17, 2015

MARYLAND SOLAR

 

  1. Performance bond received by Maryland Public Service ($2,100,000)2

NORTH STAR3

 

  1. Letter of Credit for the benefit of Turlock Irrigation District ($217,000)

 

  2. Letter of credit for the benefit of PG&E ($3,000,000)

 

  3. Surety Bond No. 106016808 in connection with financial security for the
benefit of PG&E ($6,177,805)

 

  4. Surety Bond No. 106166955 in connection with financial security for the
benefit of PG&E ($1,344,482)

 

  5. Reclamation, Performance and Maintenance Bond No. 1030572 in connection
with restoration of agricultural land ($1,543,000)

 

  6. Performance Bond No. 1030534 in connection with encroachment permit
($6,000)

SOLAR GEN 2

 

  1. Performance bond No. 7403553 ($183,000)

 

  2. Performance bond No. 7403522 ($1,627,950)

 

  3. Guaranty of First Solar Inc. for the benefit of Imperial Irrigation
District, dated April 16, 2014

B. SUNPOWER SPECIFIED CREDIT SUPPORT

QUINTO

 

  1. Sales and Use Tax Bond No. 1030531, issued by The Hanover Insurance Company
for the account of SunPower Corporation, Systems issued in favor of Merced
County

 

  2. AKT North Conservation Easement Consideration Guaranty, dated as of June,
2014, by SunPower Corporation in favor of AKT Santa Nella Solar Investors II,
LLC

 

  3. Stockton Terminal Conservation Easement Consideration Guaranty, dated as of
June, 2014 by SunPower Corporation in favor of AKT Santa Nella Solar Investors
II, LLC

 

  4. Irrevocable Nontransferable Standby Letter of Credit, Reference No.
839BGC1100179, issued on August 30, 2013 by Deutsche Bank AG, New York Branch in
favor of Pacific Gas and Electric Company for the account of SunPower
Corporation Systems

 

  5. Irrevocable Nontransferable Standby Letter of Credit, Reference No.
839BGC1100180, issued on August 30, 2013 by Deutsche Bank AG, New York Branch in
favor of Pacific Gas and Electric Company for the account of SunPower
Corporation Systems

RPU PROJECT

None.

UC DAVIS PROJECT

None.

MACY’S PROJECT

None.

RESIDENTIAL PROJECT

None.

 

1  With respect to items 1-3, only Specified Credit Support until replaced by
Southern Renewable Partnerships, LLC as part of the Lost Hills Sale Transaction
(as defined in the Master Formation Agreement).

2  Only Specified Credit Support until replaced by a letter of credit to be
issued under the Credit Facility (as defined in the Master Formation Agreement).

3  With respect to items 1-5, only Specified Credit Support until replaced by
Southern Renewable Partnerships, LLC as part of the North Star Sale Transaction
(as defined in the Master Formation Agreement).



--------------------------------------------------------------------------------

SCHEDULE IV

CONTRIBUTED COMPANIES

A. First Solar Contributed Companies

1. FSAM SG2 Holdings, LLC

2. SG2 Holdings, LLC

3. SG2 Imperial Valley LLC

4. FSAM NS Holdings, LLC

5. NS Solar Holdings, LLC

6. North Star Solar, LLC

7. Maryland Solar LLC

8. FSAM Lost Hills Blackwell Holdings, LLC

9. Lost Hills Blackwell Holdings, LLC

10. Lost Hills Solar Holdco, LLC

11. Lost Hills Solar, LLC

12. Blackwell Solar Holding, LLC

13. Blackwell Solar, LLC

B. SunPower Contributed Companies

1. SSCA XIII Managing Member, LLC

2. SSCA XIII Holding Company, LLC

3. Solar Star California XIII Parent, LLC

4. Solar Star California XIII, LLC

5. SunPower Residential I, LLC

6. SunPower Commercial Managing Member I, LLC

7. SunPower Commercial Holding Company I, LLC

8. Solar Star California XXXII, LLC

 

9. Solar Star California XXX, LLC

10. Solar Star California XXX (2), LLC

11. SSCA XXXI Managing Member, LLC

12. SSCA XXXI Holding Company, LLC

13. Solar Star California XXXI, LLC



--------------------------------------------------------------------------------

C. Applicable Percentage for Specified Affiliate Bonuses

Contributed Company

Applicable Percentage of

Specified Affiliate Bonus

SG2 Imperial Valley LLC

•    31.6%, with respect to any “Energy Performance Test Bonus”

•    49%, with respect to any “Effective Availability Guarantee Bonus”

North Star Solar, LLC

•    32.12%, with respect to any “Energy Performance Test Bonus”

•    49%, with respect to any “Effective Availability Guarantee Bonus”

Lost Hills Solar, LLC

Blackwell Solar, LLC

•    31.37%, with respect to any “Energy Performance Test Bonus”

•    49%, with respect to any “Effective Availability Guarantee Bonus”